DETAILED ACTION

                                         Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                          
2.1.	Applicant’s Amendments to Claims and Arguments filled on November 10, 2021   are acknowledged. 
2.2	Claims 2-7, 9, 16-28 and 30 have been canceled. Claim 15 has been withdrawn.  Claims 1, 8, 10 -14, 29 and 31-33 are active.
2.3.	No amendments to claims 1, 8, 10 -14, 29 and 31-33 have been presented. Therefore, no New Matter has been added with instant Amendment. 
3.	Rejections over Prior art utilized in preceding Office action is still applicable as explained below. Consequently, it is appropriate to make instant Action Final.                            
                                        Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1, 8, 10 – 14, 29 and 31-33 are rejected under 35 U.S.C. 103 as obvious over Martinoni ( US 2010/0160547)  in view of  Chang et al “ Copolyesters. VII. Thermal Transitions of Poly ( butylene terephthalate-co-isophthalate-co-adipates) as evidenced by  WU et al “ Crystallization of Poly(ethylene terephthalate–co–isophthalate), 2000 and  Finelli et al " Crystallization kinetics and melting behavior of Poly( butylene -terephthalate) random copolymers – (all NPL attached).
Martinoni disclosed powder compositions and articles obtained from those composition by laser sintering process, wherein composition comprises polyester polymer powder and reinforcing particles (see Abstract).  Martinoni pointed out that polyester polymer powder composition, suitable  for laser sintering process, should have melting temperature of less that about 220 0C   and  “preferably  less than about 210 0C .” (see paragraph [0070]).  Martinoni also stated that a range from 220 0C to 150 0C ( see paragraphs [0009] – [0011]) is suitable for laser sintering process.  Note that according to Martinoni, Tg, Tm and Tc are measured by DSC using a scan rate 10°C per minute (see [0150]). 
Regarding polyester, Martinoni disclosed that PBT (polybutylene terephthalate) modified with isophthalic acid in the amount of approximately  1/3 by wt. of all acids as preferable choice (see [0079], [0087]): "An example of a particularly suitable semi-crystalline polymer is a polyester resin derived from (i) acid monomers including terephthalic acid (approximately two-thirds by weight of the total acid monomers), isophthalic acid (approximately one-third by weight of the total acid monomers) and (ii) diols primarily, or exclusively, comprising 1,4 butanediol."
 In this respect, note that because isophthalic acid and terephthalic acid have same molecular weight and because PBT comprises 50 mol% of dicarboxylic acids (in this case sum of all acids – terephthalic and isophthalic) and 50 mole% of diol as 1,4-butanediol based on 100 mole% of PBT, then 1/3 by weight is approximately – 1/3 x 50 = 16.6  mol% based on PBT. Therefore, Martinoni disclosed modification of PBT with isophthalic acid (IPA), wherein IPA is present in range greater than 0 (zero) to approximately 16.6 mole% - this range is overlapping with range as claimed by Martinoni renders obvious scope of Applicant’s Claim 1 with respect to range of IP ( isophthalic acid ) as established in the art : “  a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ    or/ and " In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)
4.2.	However, it is well known that presence of co-monomer as IPA will reduce Tm   and because modified PBT of Martinoni has same range of modification by incorporation of IPA in PBT, will lead to melting point below melting point of homo PBT. 
Chang (see Table 1)  teaches that  Tm for PBT comprising 15 mole% of IPA is 201 0C, wherein Tm for PBT comprising 0 mole% of IPA is 227 0C.
4.3.	Therefore, it is clear that because  Martinoni disclosed  use of same modified PBT for same powder molding composition ( and method) as claimed by Applicant, wherein preferable Tm range of the polymer powder is “ Tm of  220 0C or even more preferably of 210 0C  or less, and preferable choice of the polymer resin is IPA modified PBT,  than it would be obvious to one of ordinary skill to introduce  IPA in PBT in same range as claimed by Applicant per guidance provided by Chang in order to obtain modified PBT powder with same melting temperature as claimed by Applicant.
4.4.	 Regarding Tc (crystallization temperature), note that Tc inherently low than Tm, because polymer melt must be cool down in order to start crystallization process (crystals begin to grow).  It is well known that for similar copolyesters this difference can 0C.-see evidence presented by Wu   and for PBT modified by IPA – see Finelli (Table 1 and Fig.1) -  (both references  previously provided). 
4.5.	Regarding presence of "first inorganic substance"   in composition of Applicant's Claim 1, see Martinoni (paragraph [0096]]) wherein the use of fumed silica as flow agent in the amount of 0.01 wt % to about 1 wt% is disclosed. Note that fumed silica has nominal dimensions less than 100 nm (see evidence  presented by Wikipedia – Fumed Silica – reference previously provided).
4.6.	Therefore, because Martinoni combined with Chang  disclosed same basic powder composition as required by Claim 1, then it would reasonable to expect that this composition will  have same properties, including Hausner ratio and same angle of repose as it is claimed by Applicant in Claims 13 and 14. 
4.7.	Regarding Claim 8, see Martinoni see paragraph [0091] wherein use of blend of polyester with different polymers including polyesters and polycarbonates are disclosed and also paragraph [0080] with respect to blending ratio with different polyester or amorphous polymer, for example, polycarbonate in the amount up to 30 wt%.
4.8	Regarding Claim 10, see Martinoni paragraph [0097].
4.9.	Regarding Claims 11 and 12  with respect to "second inorganic substance", Martinoni disclosed ( see [0059])  use of inorganic particles, including ceramic particles, glass particles ( which also read on “beads”),  in amount ranging from 5 wt% to less than preferably 50 wt% ( see [0052]), wherein particles may have dimensions less than about 100 microns  and glass fibers with  aspect ratio of preferably 5 to 1 ( see abstract, Fig.1) and  preferably dimensions less than 300 microns (see paragraphs [0053] – [0054]) and median/ average dimension less than about 200 microns and more than about 80 microns  -  overlapping range as claimed by Applicant. 
5.	Claim 12  is rejected under 35 U.S.C. 103 as obvious over Martinoni  in view of  Chang as evidenced by  WU and  Finelli  as applied to Claim 1 above and in further view of Chung et al " Processing and properties of glass bead particulate-filled functionally graded Nylon-11 composites produced by selective laser sintering", 2006 – reference attached.
5.1.	Discussion with respect to Martinoni, Chang, WU and  Finelli as applied to Claim 1 is incorporated herein by reference.
5.2.	As explained above (see paragraph 4 of instant action) Martinoni combined with Chang disclosed/ taught use of powder composition comprising IPA modified PBT and several fillers, including particulate ceramic and glass particles, wherein fillers can be present in same range as claimed by Applicant,  but is silent with respect to glass beads with specific characteristic diameters as claimed by Applicant in Claim 12.
5.3.	However, use of glass beads with specific characteristics as claimed by Applicant in powder compositions comprising thermoplastic polymers for SLS (selective laser sintering) is well known.
	Chung et al teaches use of glass beads (glass spheres – see 2. Experimental and numerical, page 227) for reinforcement of molded articles and specify pointing out that: "The selection of materials suitable for the fabrication of FGMs by SLS was based on the following criteria. First, materials must be available in powder form. For good spreading on the powder bed, there are limitations on the powder particle size. Powders
should flow freely, even at elevated temperatures, since good powder flow and spreading are required to form each new layer in SLS processing. At the lower end, materials made with diameters less than 10 µm were found to exhibit poor bulk flow at
high temperatures, due to the higher inter particle friction found in extremely fine powders [22]. At the higher end, a typical build layer thickness in the SinterstationTM 2000 machine is in the 100–200 µm range. Therefore, materials with particle sizes in
the 10–150 µm range are preferred." In addition, Chung teaches that the majority of glass beads is in the 45–63 µm range (see Fig.1 and Fig.2).
	Therefore, it would be obvious to one of ordinary skill in the art to use glass beads with preferable specific characteristic size / diameter below 100 µm per guidance provided by Chung in composition for SLS disclosed by Martinoni and Chang  as it established in the art  " Moreover, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).
                                                Response to Arguments
6.	Applicant's arguments filed on November 10, 2021 have been fully considered but they are not persuasive.
6. 1.	 Applicant's principal argument with respect to obvious Rejection of Record over Martinoni as evidenced by Chang, Wu and/or Finelli based on alleged deficiency of individual references and specifically alleged deficiency of Martinoni. 
 In this respect Applicant stated: 
"Applicant maintains that para. [0010] of Martinoni discloses semi-crystalline
or crystalline aromatic polyester polymers having " ... a melting temperature of between 120 and 220°C." Emphasis added. Para. [0011] of Martinoni discloses semi-crystalline or crystalline laser-sinterable polyester polymers having " ... a melting temperature of between 150 and 220°C." Emphasis added. Para. [0070] of Martinoni discloses semi-crystalline or crystalline polyester polymers having " ... a melting temperature of less than about 220°C., more preferably less than about 210°C., even more preferably less than about 190°C., and even more preferably less than about 175°C." Para. [0113] of Martinoni discloses semi-crystalline or crystalline laser-sinterable (more preferably laser-sinterable) polyester polymers having a melting temperature of between 150 and 220°C. and a recrystallization temperature of less than 150° C." ... In contrast, in the present application, the polybutylene terephthalate resin copolymer has a melting point of from 200°C to 215°C and a crystallization temperature from 172°C to less than 195°C (see para. [0052], Table 1). Therefore, one skilled in the art would have understood Martinoni' s disclosure as "teaching away" from a polybutylene terephthalate resin copolymer has a melting point of from 200°C to 215°C and a crystallization temperature from 172°C to less than 195°C." and " Thus, Applicant submits that Martinoni fails to disclose, or suggest, "wherein said polybutylene terephthalate resin has a melting point of from 200°C to 2 l 5°C, wherein said polybutylene terephthalate resin is a copolymer comprising an isophthalic acid component in an amount of from 5 mol% to 15 mol% of said polybutylene terephthalate resin, and wherein said polybutylene terephthalate resin comprises a first inorganic substance having an average primary particle diameter of 100 nm or less in an amount of 0.05 or more but less than 1.0 wt%," as
recited in Claim 1.
6.2.	In response for this principal argument note that as explained above (see paragraph 4), Martinoni points out that polyester polymer powder composition, suitable  for laser sintering process, should have melting temperature less that about 220 0C   and  “preferably  less than about 210 0C.  – see paragraph [0070].  Martinoni also stated that range from 220 0C to 150 0C (see paragraphs [0009] – [0011]) is suitable for laser sintering process. 
Therefore, range of Tm temperature disclosed by Martinoni is overlapping with range as claimed by Applicant in Claim 1.  
For this reason Applicant's argument that reference "teaching away" is not persuasive because as established in the art: "  " In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding Applicant's argument with respect to range of Tc crystallization temperature from 172°C to less than 195°C note that this specific range of Tc is not a part of Applicant's claimed subject matter: "the features upon which applicant relies (i.e., range of Tc) are not recited in the rejected claims 1, 8, 10 – 14, 29 and 31-33 .  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition note that Martinoni disclosed that PBT (polybutylene terephthalate) modified with isophthalic acid in the amount of approximately to 1/3 by wt. of all acids as preferable choice ( see [0079], [0087]): "An example of a particularly suitable semi-crystalline polymer is a polyester resin derived from (i) acid monomers including terephthalic acid (approximately two-thirds by weight of the total acid monomers), isophthalic acid (approximately one-third by weight of the total acid monomers) and (ii) diols primarily, or exclusively, comprising 1,4 butanediol."
Because isophthalic acid and terephthalic acid have same molecular weight and because PBT comprises 50 mol% of dicarboxylic acids ( in this case sum of all acids – terephthalic and isophthalic)  and 50 mole% of diol as 1,4-butanediol based on 100 mole% of PBT, than 1/3 by weight is approximately – 1/3 x 50 = 16.6  mol% based on PBT. Therefore, Martinoni disclosed modification of PBT with isophthalic acid (IPA), wherein IPA is present in range greater than 0(zero) to approximately 16.6 mole% - this range is overlapping with range as claimed by Applicant with respect to Claims 1 and 32.
 However, it is well known that presence of co-monomer as IPA will reduce Tm   and because modified PBT of Martinoni has same range of modification by incorporation of IPA in PBT, will lead to melting point below melting point of homo PBT. 
Chang (see Table 1) teaches/ or provided evidence  that  Tm for PBT comprising 15 mole% of IPA is 201 0C, wherein Tm for PBT comprising 0 mole% of IPA is 227 0C.
	Therefore, it is clear that because  Martinoni disclosed  use of same modified PBT for same powder molding composition ( and method) as claimed by Applicant, wherein preferable Tm range of the polymer powder is “ Tm of  220 0C or even more preferably of 210 0C  or less, and preferable choice of the polymer resin is IPA modified PBT,  than it would be obvious to one of ordinary skill to introduced  IPA in PBT in same range as claimed by Applicant per guidance provided by Chang in order to obtained modified PBT powder with same melting temperature as claimed by Applicant.
	Martinoni is also disclosed presence of fumed silica – this read on "first inorganic substance" of claim 1. Note that fumed silica has characteristic size of 100 nm – see evidence provided by Wikipedia (reference of Record).
6.3.	 In addition note that it is well established in the art that "material and its properties are inseparable". In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). 
However, because Martinoni disclosed same PBT polyester modified with same content of IPA, than it is clear that this polyester will have same Tm and Tc and same relation of those temperatures with respect to PBT homopolymer as claimed by Applicant.	
Therefore principal Applicant's argument regarding alleged deficiency of Martinoni was found unpersuasive.
6.4.	Applicant's arguments with respect to Claim 32 based on following statement: "Independent Claim 32 is directed to a resin powder material used for a powder laminate molding method " ... wherein said resin powder is a polybutylene terephthalate resin having a crystallization temperature lower than that of a homopolybutylene terephthalate resin, wherein said polybutylene terephthalate resin comprises a polybutylene terephthalate copolymer, and wherein said polybutylene terephthalate copolymer comprises a copolymer component in an amount of from 3 to 30 mol%." Applicant submits that Martinoni, Chang, Wu and/or Finelli fail to teach, or suggest, a resin powder material used for a powder laminate molding method having all of the features recited in independent Claim 32." Applicant respectfully submits that Martinoni is directed to a polyester powder composition including a polyester polymer powder and reinforcing particles. Martinoni teaches that the term "polymer" includes both homopolymers and copolymers. See Martinoni [0028]. Martinoni does not provide any teaching, or suggestion, of the crystallization temperature of the copolymers is lower than the crystallization of the homopolymers. Thus, Applicant submits that Martinoni fails to teach, or suggest, that the polyester powder composition is a polybutylene terephthalate resin having "a crystallization temperature lower than
that of a homopolybutylene terephthalate resin" as recited in independent Claim 32.
	In response for this applicant argument note that because Martinoni does teach PBT modification with IPA up to about 16.6 mol%, then copolymer component is present in range up to 16.6 mol% as shown above. Therefore, as substantially same PBT copolyester of Martinoni will have same properties including Tc as established in the art: "material and its properties are inseparable". In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990).
	At least for this reason, Applicant's argument with respect to Claim 32 is not persuasive. 
6.5.	Regarding Claim 11  Applicant stated: " Dependent Claim 11 is directed to "[t]he resin powder material according to claim 1, wherein the resin powder material comprises a second inorganic substance having a major axis direction size of 300 μm or less ... " and " Applicant submits that Martinoni states that " ... the reinforcing particles may exhibit any suitable maximum crosswise dimension of less than about 100 microns, more preferably less than about 80 microns, and even more preferably less than about 50 microns." Martinoni at  [0056]." Applicant submits that Martinoni is silent with regard to the major axis direction size of a second inorganic substance. Thus, Applicant respectfully submits that Martinoni fails to teach, or suggest, " ... the resin powder material comprises a second inorganic substance having a major axis direction size of
 300 μm or less ... " as recited in dependent Claim 11.
6.6.	In response for this argument note that limitation"..  size of 300 μm or less .." encompasses any sizes less than 300 micron, including for example 100 micron or even less. Therefore, because Martinoni disclosed ( see [0059])  use of inorganic particles , including ceramic particles, glass particles ( which also read on “ beads”),  in amount in range from 5 wt% to less than preferably 50 wt% ( see[0049]- [0052]), wherein particles may have dimensions less than about 100 microns  and glass fibers with  aspect ratio of preferably 5 to 1 ( see abstract, Fig.1 – this read on " major axis direction") and  preferably dimensions less than 300 microns ( see paragraphs [0053] – [0054]) than it is clear that limitations of Applicant's claim 12 are meet by Martinoni.
	Therefore, Applicant's arguments with respect to Claim 11 is not persuasive. 
6.7.	Applicant's argument with respect to Claim 12 based on following statement: " Applicant submits that Martinoni fails to teach, or suggest, " ... a plurality of inorganic substance beads having an average primary particle diameter and 50%
average particle diameter of 100 μm or less ... " as recited in dependent Claim 12.
In response for this argument note that " .. one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
6.8.	In this respect note that Martinoni combined with Chang disclosed/ taught use of powder composition comprising IPA modified PBT and several fillers, including particulate ceramic and glass particles, wherein fillers can be present in same range as claimed by Applicant,  but is silent with respect to glass beads with specific characteristic diameters as claimed by Applicant in Claim 12.
	However, use of glass beads with specific characteristics as claimed by Applicant in powder compositions comprising thermoplastic polymers for SLS (selective laser sintering) is well known.  As explained above, Chung  teaches use of glass beads ( glass spheres – see 2. Experimental and numerical, page 227) for reinforcement of molded articles. Therefore, it would be obvious to use glass beads per guidance provided by Chung in composition disclosed by  Martinoni combined with Chang  in order to obtained reinforced articles or other words  articles with improved  mechanical properties. 
	Therefore, Applicant's arguments with respect to Claim 12 is not persuasive.
 6.9.	Regarding Claim 29 Applicant argue that Martinoni by itself or in combination with Chang, Wu and /or Finelli  fails to disclosed "  polybutylene terephthalate resin having a crystallization temperature lower than 195°C" and " Applicant respectfully submits that para. [0073] of Martinoni states that "suitable semi-crystalline or crystalline polyester polymers for use in the present invention generally will have a recrystallization temperature ("Ta") of less than about 150°C., more preferably less than about 120°C., and even more preferably less than about 100°C." (Applicant notes that Martinoni appears to mistakenly use "Ta" instead of "Tc" to denote the recrystallization temperature.)".
	In response for this argument Applicant's attention directed to same paragraph [0073] of Martinoni : " In preferred embodiments, the temperature difference between the Tm and Tc is greater than 25° C., even more preferably greater than 50° C., and
optimally greater than 75° C" and to Data provided by Table 2, wherein Tc for all polymers is lower than Tm, including Example 10 for specific homopolymer of PBT : Tm is 225° C and Tc is 192° C. Therefore, Martinoni not only stated that Tm is higher than Tc, but also provide Tc below 194° C for PBT homopolymer. This trend is confirmed by  Wu and Finelli.  
However, because Martinoni teaches use of same PBT modified with same amount of IPA , than Tc of this polyester will be same as claimed by Applicant because " "material and its properties are inseparable". In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). 
Applicant did not present any evidence to the contrary.
Therefore, Applicant's argument with respect to Claim 29 was found unpersuasive.
  	For reasons provided above, Rejections are maintained and made Final.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.- see PTO-892 attached.

               THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763        


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765